DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-18 have been examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
No antecedent basis for at least the following limitations in the claims: the scores, the use, the need, the rapid, the underside, the upper side, the time display, the depressed position, the processor, said button (Claim 17), the battery, and said screen.  Examiner notes that the first time a limitation is set forth in a claim set, it should be preceded by “a” or “an” and each subsequent time that limitation is set forth, it should be preceded by “the” or “said”.  It also appears as if claims 8-18 are intended to be dependent upon claim 7 (not claim 6) which may remedy some of the aforementioned antecedent basis issues.
Regarding claim 1, the phrase "watch-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 2, 3, 5, 7, 8, 11-13, and 15-17, the phrase "such as" and “etc.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "by any other means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “any other means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
At least claims 4 and 6 describe the invention in terms of a particular user.  Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989).
The claim(s) must be in one sentence form only.  At least Claims 7, 15, and 16 use multiple sentences.  Applicant should separate each of the phrases with a comma or semi-colon instead of a period (e.g. “a top surface;”).
Note the format of the claims in the patent(s) cited.
The examiner will treat the claims as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a) as being Anticipated by Cabrera (US Patent Application Publication 2011/0032086).

As to Claim 1, Cabrera discloses an apparatus worn on the wrist of a tennis or pickleball player for keeping score during tennis (Par. 0028) or pickleball comprising:
a small "watch-like" processor/display unit (18) which digitally displays the scores in response to the player depressing appropriate input buttons (Fig 2), said processor/display unit being detachably mounted (Fig 3) on an absorbent wrist sweatband (10) in such a way as to accommodate easy, rapid removal and reattachment of said processor/display unit from said wrist sweatband by hand, without 

As to Claim 2, Cabrera discloses the apparatus of claim 1, wherein said processor/display unit is mounted to said wrist sweatband in such a way (such as Velcro, snaps, clips etc.) that it may be removed from said wrist sweatband rapidly and easily without the use of tools (Fig 3; Par. 0023).

As to Claim 3, Cabrera discloses the apparatus of claim 1, wherein said processor/display unit is mounted to said wrist sweatband with an absence of any removable connecting parts (such as pins etc.,) that would require removal prior to removal of said processor/display unit from said wrist sweatband (Fig 3; Par. 0023).

As to Claim 4, Cabrera discloses the apparatus of claim 1, wherein said wrist sweatband, by nature of its elastic character, can be slipped over a player's hand and onto the player's wrist absent the need to unbuckle and then buckle, or, by any other means, open and then close said wrist sweatband (Par. 0021).

As to Claim 5, Cabrera discloses the apparatus of claim 1, wherein said wrist sweatband has, as a permanently attached component (16), a mechanism (such as Velcro, snaps, clip etc.) for facilitating the rapid attachment and detachment of said processor/display unit from said sweat wristband.

As to Claim 6, Cabrera discloses the apparatus of claim 1, wherein said apparatus is positioned on the wrist such that said processor/display unit is positioned on the underside of the wrist, and the portion of said wrist sweatband on the upper side of the wrist is 100% free of attached objects, thus 100% 

As to Claim 8, Cabrera discloses the processor/display unit of claim 6, wherein said bottom surface of said processor/display unit has, as a permanently attached component (16), a mechanism (such as Velcro, snaps, clip etc.) for facilitating rapid attachment and detachment of said processor/display unit from said sweat wristband.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford, Jr. (US Patent Application Publication 2021/0008434)

Cabrera discloses the apparatus of claim 1, wherein said processor/display unit comprises: 
a) A body comprising: 
a top surface
a bottom surface

a screen on said top surface of said body which displays numbers and letters digitally to indicate scores and time of day. 
a large button for inputting the player's points and a large button for inputting the opponents point. 
a  button for resetting the displayed point and game scores to zero. 
a button for setting the current time of day, hour on the time display 
a button for setting the current time of day, minutes on the time display
a players point score in the current game, in accordance with standard tennis or pickleball scoring format 
the opponents point score in the current game, in accordance with standard tennis or pickleball scoring format 

However, Cabrera does not disclose certain buttons and/or displays on the screen (e.g. undo, game/ set scores, reset, on/ off) and the corresponding labels or a hibernation mode.
Swafford, Jr. et al teach a similar electronic device worn by an individual while playing tennis or pickleball having a variety of buttons which toggle layer points/game/set scores for pickleball (Par. 0047) as well as the time of day (Par. 43), an undo button (Par. 0052), a reset button (Par. 0058), an on/off button, and a hibernation mode (Par. 0061) as part of the interface with the device which allows entry of data required to keep score and determine other important elements of the game as it progresses (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was .


Conclusion
The prior art made of record and not relied upon, such as us patent documents 2019/0192953, 4557215, 20210354024, and 20150202519 which all disclose similar scorekeeping devices to be worn on a user’s wrist while participating in an event, is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the 
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale

signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/24/2021